Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 1of9 PagelID#: 1898

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION

UNITED STATES OF AMERICA CASE NO. 1:14-CR-00207-01

VERSUS JUDGE DRELL

FRANKIE MALDONADO MAGISTRATE JUDGE PEREZ-MONTES
RULING AND ORDER

- Before the court is a motion entitled “Motion for Emergency Compassionate Release” filed
pursuant to Under 18 U.S.C. § 3582 (c)(1)(A)G@) by defendant Frankie Maldonado (“Defendant”
or “Maldonado”). (Doc. 164). The government timely filed its response in opposition to
Maldonado’s motion. (Doc. 166). Maldonado provided a reply to the government’s response.
(Doc. 167). The motion is, accordingly, fully briefed and properly before the court for disposition.
Having carefully reviewed the record in this case, as well as relevant law and jurisprudence, the
court has determined that the motion will be DENIED for the reasons fully explained below.

I. Background

In a 2014 indictment, Maldonado was charged with a first and second count of production
of child pornography each in violation of 18 U.S.C. § 2251(a) and a third count of traveling in
interstate commerce for the purpose of engaging in illicit sexual conduct with a minor in violation
of 18 U.S.C. § 2423(b). (Doe. 1). On January 4"", 2017, ajury entered a verdict finding Maldonado
guilty of all charges. (Doc. 75). On May 5", 2017, this court sentenced Defendant to.360 months
for each the first and second count running concurrently and 120 months for the third count running
consecutively with the first and second count, with credit for all time served in custody of the U.S.

Marshal Service. (Doc. 98). Maldonado is currently incarcerated at FCI Petersburg-Medium in

1

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 2 of9 PagelID#: 1899

Hopewell, Virginia,a Bureau of Prisons (“BOP”) facility. Maldonado is seeking compassionate
release because of the spread of COVID-19 at FCI Petersburg-Medium and underlying medical
conditions which he claims increase his risk of severe illness from COVID-19.

II. Law and Analysis

The compassionate release provision, as amended by the First Step Act of December 2018,

provides in relevant part:

(c) Modification of an imposed term of imprisonment. -- The court may not modify a term
of imprisonment once it has been imposed except that --

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons, or upon
motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility, whichever is earlier,
may reduce the term of imprisonment (and may impose a term of probation
or supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after considering
the factors set forth in section 3553(a) to the extent that they are applicable,
if it finds that-

(i) extraordinary and compelling reasons warrant such a reduction ...

and that such a reduction is consistent with applicable policy statements
issued by the Sentencing Commission ...

18 U.S.C. §3582 (c)(1)(A).

The Fifth Circuit has made clear that exhaustion of all administrative rights of appeal is a
mandatory claim-processing rule. United States v. Franco, 973 F.3d 465, 468 (Sth Cir. 2020). The
court must then find, after consideration of the factors set forth in 18 U.S.C. § 3553(a) that (1)
extraordinary and compelling reasons warrant a sentence reduction and (2) any sentence reduction

is consistent with applicable Sentencing Commission policy. 18 U.S.C. §3582 (c)(1)(A). Because

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 3 of 9 PagelD #: 1900

the factors set forth in 18 U.S.C. § 3553(a) and applicable Sentencing Commission policy present
consistent concerns, each will be discussed together.

A. Exhaustion of Remedies

Motions for sentence reduction under Section 3582(c)(1)(A), most often referred to as
“compassionate release” motions, may be filed at the inmate’s request by the Bureau of Prisons
(“BOP”) or by the inmate himself after exhaustion of his administrative remedies. The First Step
Act amended § 3582(c) to provide an inmate an avenue to file a compassionate release motion on
his own behalf after being denied relief by the BOP. Prior to the First Step Act, an inmate’s only
avenue to compassionate release was through the filing of a motion on his behalf by the BOP.
United States v. Cantu, 423 F.Supp.3d 345, 347 (S.D. Tex. 2019). The exhaustion requirement
for motions filed directly by an inmate is mandatory and a jurisdictional prerequisite in this court.
Ross v. Blake, 136 S.Ct. 1850 (2016); United States v. Chambliss, 948 F.3d 691, 692-93 (5 Cir,
2020). Section 3582(c)(1)(A) provides that prisoners may: (1) file a motion with the court after
fully exhausting all administrative rights to appeal the BOP’s decision not to file a motion for
compassionate release, or (2) file a motion with the court after requesting release when there has
been a lapse of thirty (30) or more days from the receipt of such request by the warden of the
defendant’s facility, whichever is earlier. In each instance, the court will consider the inmate’s
administrative remedies fully exhausted. 18 U.S.C. §3582(c)(1)(A).

Evidence before the court establishes that Maldonado did exhaust his administrative
remedies regarding this claim for compassionate release by first petitioning the Warden at FCI
Petersburg-Medium on August 28, 2020 for relief. (Doc 164 at pp. 2-3). The request was denied

on October 6, 2020. (Doc 166 at p. 3). Accordingly, failure to exhaust is not at issue in this case.

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 4 of9 PagelID#: 1901

B. Extraordinary and Compelling Reasons

A court must also find that “extraordinary and compelling reasons” warrant the requested
reduction. 18 U.S.C. §3582(c)(1)(A). 28 U.S.C. § 994(t) provides: “The Commission, in
promulgating general policy statements regarding the sentencing modification provisions in
section 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and
compelling reasons for sentence reduction, including the criteria to be applied and a list of specific
examples.” 28 U.S.C. § 994(t).

Turning to the Guidelines, U.S.S.G. § 1B1.13, Reduction in Term of Imprisonment Under
18 U.S.C. § 3582(c)(1)(A), explains that a reduction is authorized when the court determines that
extraordinary and compelling reasons exist and the defendant is not a danger to the safety of any
other person or the community. Under § 1B1.13 Application Note 1, the following are deemed
extraordinary and compelling reasons: (1) defendant's medical condition; (2) defendant's age; (3)
family circumstances; or (4) other reasons. U.S.S.G. § 1B1.13, cmt. n.1. “Other reasons” is a
catchall category defined as “extraordinary and compelling reasons other than, or in combination
with” medical condition, age, or family circumstances as “determined by the Director of the
Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

Maldonado’s motion contends that his medical conditions, which are normally manageable
by the BOP health care system, increase his risk of severe illness from COVID-19. Courts have
concluded that extraordinary and compelling reasons warranting release exist where (1) defendant
has underlying health complications that will or may increase the risk of severe illness from
COVID-19, and (2) the BOP facility in question is either not taking proper precautions to protect
the inmates from COVID-19 or despite precautionary steps the spread of COVID-19 within the

BOP facility is uncontrollable. See United States v. Samuels, 2020 WL 7265378, *4 (W.D.La,

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page5of9 PagelID#: 1902

2020)(concluding defendant presented extraordinary and compelling reasons to warrant his release

after finding (1) defendant was diagnosed with conditions which increase the risk of severe illness

from COVID-19, and (2) an increase of 65 cases of COVID-19 among inmates within his BOP

facility within a four day period.); See also United States v. Ullings 2020 WL 23 94096, *4-5 (N.D.

Ga, 2020)(concluding defendant presented extraordinary and compelling reasons to warrant his

release after finding (1) defendant was diagnosed with conditions which increase the risk of severe

illness from COVID-19, and (2) the facility in which defendant was detained was not practicing

precautionary steps to curb the spread of COVID-19 including socially distancing inmates and.
requiring guards and inmates to properly wear facemasks when feasible.)

Maldonado has been diagnosed with chronic obstructive pulmonary disease (COPD),
asthma, emphysema, and type two (2) diabetes. Current CDC guidelines suggest that COPD,
emphysema and type two (2) diabetes increase the risk of severe illness from COVID-19 and that
asthma might increase the risk of severe illness from COVID-19. Ctr. For Disease Control and
Prevention, People with Certain Medical Conditions, https://www.cdc. gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last updated Dec. 29, 2020;
last visited Jan. 5, 2021). The government concedes Maldonado has underlying health
complications that will or may increase the risk of severe illness from COVID-19.

Regarding the management of COVID-19 within FCI Petersburg-Medium, this Court
understands each BOP facility is battling the COVID-19 pandemic the best it can with the
resources it has available. The Court also recognizes that the BOP has made "extensive and
professional efforts to curtail the virus's spread," see United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020), and that its operational procedures have been modified to combat any further spread.

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 6 of9 PagelID#: 1903

Maldonado contends that on October 21, 2020, FCI Petersburg-Medium had twenty-eight
(28) confirmed COVID-19 cases and that nine (9) were from Defendant’s unit. Moreover,
Defendant contends that on November 16, 2020, one (1) of the inmates that had previously tested
positive was returned to Defendant’s unit while suffering COVID-19 complications and health
issues. At this point in the pandemic, it is well understood that a person who has contracted
COVID-19 and is no longer infectious may have persistent complications as a result of COVID-
19 including among others fatigue, shortness of breath, cough, chest pain, intermittent fever, heart
palpitations, cardiovascular inflammation, pulmonary abnormalities. Ctr. For Disease Control and
Prevention, Longer-Term Effects of COVID-19, https://www.cdc.gov/coronavirus/2019-
ncov/long-term-effects.html#:~:text=Respiratory%3A%20lung™%20function”%20abnormalities,
difficulty%20with%20concentration%2C%20memory%20problems (last updated Nov 13, 2020;
last visited Jan. 6, 2021). The facts presented by Maldonado do not support a finding of that FCI
Petersburg-Medium is failing to take proper precautions to protect inmates from COVID-19 or
that the spread of COVID-19 with FCI Petersburg-Medium is uncontrollable. If anything, they
suggest that FCI Petersburg-Medium is taking precautionary steps by quarantining inmates who
test positive for a period of at least three weeks, well beyond the two week guideline set forth by
the Center for Disease Control and Prevention.

Given these facts, as a first step in the analysis this Court does not find the existence of
extraordinary and compelling reasons which may warrant consideration of Maldonado’s release.
While we are at liberty to stop at the analysis at this point, further discussion respecting the

government’s response in opposition to Maldonado’s motion is appropriate.

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 7 of 9 PagelD #: 1904

C. Consideration of § 3553(a) factors and Reduction Consistent with Policies of the
Sentencing Commission

The government’s response in opposition to Maldonado’s motion relies in significant part
on the 18 U.S.C. § 3553(a) factors and the policies of the Sentencing Commission provided in
U.S.S.G. § 1B1.13(2). (Doc. 166 at pp. 8-11). There is considerable overlap between the two and
they will be discussed en masse.

18 U.S.C. § 3553(a) factors include: (1) the nature and circumstances of the offense and
the history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; to afford adequate deterrence to criminal conduct; to protect the public from further crimes
of the defendant; and to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner; (3) the kinds of
sentences available; (4) the kinds of sentence and the sentencing range established for the offense;
(5) any pertinent policy statements; (6) the need to avoid unwarranted sentence disparities; and (7)
the need to provide restitution. In the context of compassionate release, other considerations
include (8) risk of recidivism the defendant poses, (9) the time remaining on his sentence, (10) the
quality of his release plan, and (11) the impact of the BOP's efforts to maintain the safety of
inmates.

Applicable policies of the Sentencing Commission require that Maldonado must no longer
be “a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §
3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g) requires consideration of (1) the nature and

circumstances of the charge, (2) the weight of evidence against defendant, (3) the history and

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 8 of 9 PagelID#: 1905

characteristics of defendant, and (4) the nature and seriousness of the danger to any person of the
community at large that would be posed by defendant’s release.

The Presentence Report (“PSR”) undeniably reflects a troubled criminal history for Mr.
Maldonado including among others numerous violent crimes, one violent crime towards a child,
forgery, and possession with intent to distribute drugs near a school. (PSR {{ 57-69).
Additionally, on two occasions, Maldonado was found to be in violation of conditions of probation.
(PSR ff 63, 67). Regarding the violations for which Defendant is currently incarcerated, as we
observed, Maldonado was convicted of two (2) counts of production of child pornography in
violation of 18 U.S.C. § 2251(a) and one (1) count of traveling in interstate commerce for the
purpose of engaging in illicit sexual conduct with a minor in violation of 18 U.S.C. § 2423(b).
Maldonado engaged in electronic communication with a minor to solicit and receive nude
photographs of her, crossed state lines to engage in sexual activity with the minor, actually engaged
in sexual activity with the minor, and produced photographs of himself and the minor having sex.
(PSR ff 16-25). Moreover, Maldonado was ordered to serve a total of 480 months in BOP custody

"for all three counts. Statutorily, a single count of Production of Child Pornography requires
imprisonment not less than 15 years (180 months) nor more than 30 years (360 months), and a
single count of Traveling to Engage in Illicit Sexual Conduct with a Minor requires imprisonment
not more than 30 years. 18 U.S.C. §§ 2251(e), 2423(b). Maldonado has served 70 months, less
than 6 years, by the time he filed this motion, which is less than 15% of his total sentence.

While this Court recognizes Defendant’s claimed lack of disciplinary infractions while
incarcerated and rehabilitation efforts (Doc 164 at pp. 7-8), the sum of the § 3553(a) factors and
the § 1B1.13(2) policies do not support in any respect a finding that Maldonado is no longer a

danger to the safety of any other person or to the community. Moreover, this Court does not find

 
Case 1:14-cr-00207-DDD-KK Document 168 Filed 01/21/21 Page 9of9 PagelID#: 1906

that compassionate release, at this time, will be justified after consideration of the § 3 553(a) factors

set forth above.

I. Conclusion

For the reasons enumerated above, it is hereby ORDERED that Defendant’s motion for
compassionate release filed pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED.

THUS DONE AND SIGNED at Alexandria, Louisiana this 2) S of January 2021.

SS

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
